DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-5 are objected to because of the following informalities: 
In claims 1 and 2, it is not clear what element of the temperature measuring device is measuring the “temperature of an object being measured,” as recited in the respective last line.
In claims 3, it is not clear if the “object to be measured,” as recited in lines 3-4, is referring to the object to be measured recited in the last line of base claim 1; and it is not clear what “by different times” means with respect to the optical fiber being wound on the ring according to the diameter of the ring part, as recited in lines 5-6.
In claim 4, it is not clear if the “straight line,” as recited in line 4, is referring to the straight line recited in line 7 of base claim 2; and it is not clear what is meant by “at both sides” of the optical fiber, as recited in line 4.
In claims 5, it is not clear if the “object to be measured,” as recited in lines 3-4, is referring to the object to be measured recited in the last line of base claim 2; and it is not clear what “by different times” means with respect to the optical fiber being wound on the ring according to the diameter of the ring part, as recited in lines 5-6.
Appropriate correction is required.


Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature measuring device using an optical fiber Bragg grating sensor, the temperature measuring device comprising an optical fiber wound one or more times on a ring part, which is formed by rotating a portion of the optical fiber to have a preset diameter, to maintain a predetermined shape; and an optical fiber Bragg grating sensor installed in a portion having a straight line in the optical fiber (claim 1).
A temperature measuring device using an optical fiber Bragg grating sensor, the temperature measuring device comprising a housing in which the optical fiber is arranged; wherein the ring part is manufactured separately from the optical fiber by using a material having a thermal expansion coefficient a same as a thermal expansion coefficient of the optical fiber (claim 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
4/29/22